In an action to recover on a policy of insurance for death of the insured by accidental means, it being claimed by defendant that death was due to suicide while decedent was sane or insane, judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to appellant to abide the event, upon the ground that the verdict of the jury was against the weight of the evidence. The appeal from the order denying the motion for a new trial upon all the grounds set forth in section 549 of the Civil Practice Act, except inadequacy, is dismissed, without costs, upon the ground that the motion was not made at the term at which the cause was tried, as required by said section. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.